Citation Nr: 0506155	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.R.

ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from September 1967 to May 1970.  The 
veteran died in late 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The appellant provided testimony at a December 2004 hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the December 2004 Board hearing, the appellant 
submitted additional  evidence pertinent to her claims.  She 
did not provide a written waiver of review of that evidence 
by the agency of original jurisdiction and therefore referral 
to the RO of evidence received directly by the Board is 
required.  38 C.F.R. § 20.1304.  Given that the additional 
evidence must be considered to be additional pertinent 
evidence, it is incumbent upon the RO to review the evidence 
and issue an appropriate supplemental statement of the case.


Accordingly, this case is REMANDED for the following:

The RO should consider all of the 
evidence of record and readjudicate the 
claims.  If the benefits sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



